DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/19/2022 to claims 1-5, 10, 13,and 14 have been entered. Claims 17-23 have been canceled. Claims 24-26 have been added. Claims 1-16 and 24-26 remain pending, and are subject to the restriction requirement dated 7/18/2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and newly added claims 24-26 in the reply filed on 9/19/2022 is acknowledged. Applicant has canceled the claims with the instant reply directed towards the non-elected subject matter, so no claims are withdrawn at this time.
Claims 1-16 and 24-26 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 5, 7, 24 and 25 recite relative terms which renders these claim indefinite. The term “ordered” in claims 1 and 14, “about” in claims 4, 5, 7, and 8, “uniform” in claim 24, and “substantially” in claim 25 are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction and/or clarification is required.
Claim 14 was amended in the instant reply to now recite “…with respect to each other fiber of the fibers”. It is entirely unclear what concept “fiber of the fibers” is relative to the other elements of the claim. Correction and/or clarification is required.
Claim 24 depends from claim 1 and recites “each woven substrate,” there is no antecedent basis for woven substrates in claim 1 and claim 24 also and simultaneously recites generic substrates in line 1. Therefore, the metes and bounds of claim 24 are unclear as to whether or not the claim requires woven substrates. Correction is required. Applicant might overcome this rejection by adding “woven” to the first recitation of “substrates” in the second line of claim 24 such that the claim reads “…comprises a plurality of woven substrates such that each woven substrate…”.
In so much that claims 2-16 and 24-26 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, 14, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stobbe et al. (US 2011/0263021; provided in the IDS dated 02/05/2021).
Stobbe teaches a bioreactor system comprising: a cell culture vessel comprising a first end 24a, a second end 24b, and at least one reservoir 27 between the first and second ends and wherein the vessel is configured to flow material through the at least one reservoir in a flow direction from the first end to the second end, and a cell culture matrix 24c disposed in the at least one reservoir formulated as porous stacked discs arrayed vertically in a repeating pattern and made from polyester fibers such as to create an ordered and open porous structure configured to culture cells on the surface of the porous disc structures, (Fig. 2 as referenced in ¶0131-0132 and claim 28), anticipating claims 1-3, 9, 12, and 14. Stobbe teaches the cell culture matrix sections are separated by spacer sections for uniform flow distribution and cell seeding (¶0139), anticipating claim 24. Stobbe teaches that the fluid flow from ends 24a and 24b is perpendicular relative to vertically stacked cell culture matrix layers 24c (Fig. 2), and that the spacers may comprises a layer of flow-net made from a combination of non-woven and woven materials (¶0146 and ¶0152), anticipating claims 25 and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stobbe et al. (US 2011/0263021; provided in the IDS dated 02/05/2021).
The teachings of Stobbe are relied upon as set forth above in rejecting claims 1-3, 9, 12, 14, and 24-26 as anticipating under 35 U.S.C. § 102(a)(1). As cited above, the teachings of Stobbe at ¶0139, ¶0146, ¶0152 as cited above reads in part on the woven meshes of claims 10 and 11.
	Stobbe further teaches a fiber diameter range of 0.1-100 µm (¶0133), reading on claim 4 and the embodiment of a first and second fiber having the same diameter range for claims 5 and 6, and reading in-part on the varying fiber and opening diameters of claim 11 and reading in-part on the pore diameter-to-fiber diameter ratios of claim 8. Stobbe teaches a pore diameter range (i.e. opening diameter) of 5-500 µm (¶0136), reading on claim 7 and reading in-part on the pore diameter-to-fiber diameter ratios of claim 8.. Stobbe further teaches woven polymer meshes are useful as flow-net separators/spacers (¶0146-0148 and ¶0152), reading in-part on the woven meshes of claims 10 and 11. Stobbe teaches adding surface coatings to promote cell attachment (¶0237), reading on claim 13. Stobbe teaches an alternative embodiment wherein there are no other elements between matrix layers 41 and where matrix layers 41 contact at the distal edges relative to the center of the device (Fig. 4), useful as a single-use bioreactor (¶0155), reading on claims 15 and 16.
Regarding claims 4-8, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and M.P.E.P. § 2144.05. In this case, the fiber diameter ranges of claims 4-6 and the opening diameter range of claim 7, and the ratios of claim 8 (e.g. a 100 µm opening/pore diameter and 100 µm fiber diameter as taught by the ranges of Stobbe reading on the embodiment of 1:1 ratio, or a 25 µm opening/pore diameter and 87.5 µm as taught by Stobbe fiber diameter as taught by the ranges of Stobbe reading on the embodiment of 1:3.5 ratio) are taught by Stobbe, and so must be held prima facie obvious absent any showing to the contrary.
Regarding claims 10 and 11, it would have been obvious before the invention was filed to add the woven meshes of varying fiber diameter and/or opening/pore diameter of Stobbe to the embodiment of a cell culture matrix comprising a non-woven matrix of Stobbe  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Stobbe expressly considers the combination and teaches fiber and opening/pore diameters ranges which necessarily capture variable diameters. The skilled artisan would have been motivated to do so because Stobbe expressly considers woven polymer meshes are useful as flow-net separators/spacers in the bioreactor device.
Regarding claim 13, it would have been obvious before the invention was filed to further add the surface coatings of Stobbe to the cell culture matrix substrates of Stobbe.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and the skilled artisan would have been motivated to do so because Stobbe teaches that surface coatings are predictably advantageous to promote cell attachment to the bioreactor device.
Regarding claims 15 and 16, it would have been obvious before the invention was made to substitute the bioreactor embodiment of Stobbe comprising spacers with the bioreactor of Stobbe that does not comprise spacers and wherein the cell culture matrix substrates are in physical contact with each other. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Stobbe expressly teaches an embodiment of the bioreactor that does not comprise spacers and wherein the cell culture matrix substrates are in physical contact with each other. The skilled artisan would have been motivated to do so because this embodiment of Stobbe is taught as predictably useful as a single-use bioreactor.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9-12, 15, 16, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 12, 15, 16, and 18 of U.S. Patent No. 11,401,493 B2 (Reference A).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘493 patent reads on claims 1 and 25 of the instant application, both claims being coextensive to a bioreactor system capable of culture cells and comprising and inlet (first end), an outlet (second end), a reservoir deposed in between the first and second ends/outlets, and a porous, fibrous, and ordered cell culture matrix and having a flow direction substantially parallel from the first to second ends.
Claim 2 of the ‘493 patent reads on claim 9 of the instant application, both claims being reading on a plurality of openings arrayed in a regular pattern (e.g. layers)
Claim 15 of the ‘493 patent reads on claim 10 of the instant application, both claims reading on wherein or more substrates that comprises woven meshes of differing geometries, wherein the differing geometries are different in at least one of fiber diameter, opening diameter, or opening geometry.
Claim 16 of the ‘493 patent reads on claim 11 of the instant application, both claims reading on wherein the woven meshes of differing geometries are ordered in a predetermined arrangement based on desired flow characteristics within the bioreactor vessel.
Claim 18 of the ‘493 patent reads on claim 12 of the instant application, both claims reading on wherein the cell culture matrix is configured for culturing and/or harvesting at least one of cells, proteins, antibodies, viruses, viral vectors, virus-like particles (VLPs), microvessicles, exosomes, and polysaccharides
Claim 3 of the ‘493 patent reads on claim 15 of the instant application, both claims reading on wherein at least a portion of the plurality of substrates are not separated by a spacer material or barrier.
Claim 12 of the ‘493 patent reads on claim 16 of the instant application, both claims reading on wherein at least a portion of the plurality of substrates are in physical contact with each other.
Claim 8 of the ‘493 patent reads on claim 24 of the instant application, both claims reading on wherein the cell culture matrix is configured to enable uniform fluid flow throughout the cell culture vessel.
Claims 1 and 5 of the ‘493 patent reads on claim 25 of the instant application, both claims reading on wherein the one or more substrates comprises a plurality of substrates stacked such that each woven substrate is substantially parallel to each of the other woven substrates and is substantially perpendicular to the flow direction.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653